Exhibit 10.17 Summary of Compensation Arrangements with Executive Officers The following summarizes the current compensation and benefits received by the Chief Executive Officer and Chief Financial Officer of RPC, Inc. (the “Company”) and the Company’s other most highly compensated executive officers (the “Named Executive Officers”). This document is intended to be a summary of existing oral, at will arrangements, and in no way is intended to provide any additional rights to any of the Named Executive Officers. Base Salaries The annual base salaries for the Company’s Named Executive Officers are reviewed and may be adjusted from time to time in the discretion of the Company’s Compensation Committee. Bonuses All of the Named Executive Officers are eligible for annual cash bonuses under the Company’s Performance-Based Incentive Cash Compensation Plan (the “Plan”). The Company’s executive officers are also eligible for annual cash bonuses as determined by the Compensation Committee in its discretion. Stock Options and Other Equity Awards The Named Executive Officers are eligible to receive options and restricted stock under the Company’s stock incentive plan, in such amounts and with such terms and conditions as determined by the Committee at the time of grant. Supplemental Retirement Plan Salary and Bonus Deferrals All of the Named Executive Officers are eligible to participate in the Company’s Supplemental Retirement Plan (“Plan”). The Plan allows participants to defer up to 50% of base salary and up to 100% of annual bonus, subject to other terms and conditions set forth in the Plan. Automobile Usage The Company provides an automobile or an automobile allowance to Messrs. Hubbell and Palmer. 1 Other Benefits The Named Executive Officers are eligible to participate in the Company’s regular employee benefit programs, including the 401(k) plan with Company match, group life insurance, group medical and dental coverage and other group benefit plans.All of the Named Executives are eligible for the Retirement Income Plan that was frozen in March 2002.See Supplemental Retirement Plan above for further discussion. All of the Named Executive Officers are also executive officers of Marine Products Corporation (“MPC”) and receive compensation from that company.Disclosure regarding such compensation can be found in MPC’s filings with the Securities and Exchange Commission. 2
